883 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrea B. STRINGER, Plaintiff--Appellant,v.PENTAGON CITY QUALITY INN ASSOCIATES, Defendant--Appellee.
No. 89-2922.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1989.Decided Aug. 8, 1989.

Andrea B. Stringer, appellant pro se.
William Joseph Carter, (Carr, Goodson, Lee & Foret, PC), for appellee.
Before SPROUSE, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Andrea B. Stringer appeals the dismissal without prejudice of her suit alleging negligence and basing jurisdiction on diversity of citizenship, 28 U.S.C. Sec. 1332.  We affirm.


2
Stringer originally attempted to serve the defendant, Pentagon City Quality Inn Associates ("Pentagon City") pursuant to Fed.R.Civ.P. 4(c)(2)(C)(ii).  Although Pentagon City received actual notice of the suit, it failed to return the acknowledgment of service, which is a necessary predicate to effective service under the rule.    See S.J. Groves & Sons v. J.A. Montgomery, Inc., 866 F.2d 101 (4th Cir.1989).  The district court noted the failure of service and gave Stringer additional time to effect proper service under Rule 4.  The court warned that should Stringer fail to properly serve Pentagon City by a specified date, her action might be dismissed.  Stringer failed to effect proper service by the date specified by the district court, and the court dismissed the suit without prejudice.  Under these circumstances, we cannot say that the district court abused its discretion.  Accordingly, we affirm the order of dismissal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.